 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VINCENT BRUCE,                                      No. 2:15-cv-0960 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   SHAMA CHAIKEN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. This action is set for trial before the Honorable Troy L. Nunley on February 10, 2020.

19   Plaintiff requests that the court appoint counsel to represent him at trial and at a settlement

20   conference.

21           District courts lack authority to require counsel to represent indigent prisoners in section

22   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

23   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

24   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

25   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

26   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

27   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

28   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not
                                                        1
 1   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional

 2   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

 3   legal education and limited law library access, do not establish exceptional circumstances that

 4   warrant a request for voluntary assistance of counsel.

 5            Plaintiff requests appointment of counsel because he is not trained in the law and is not

 6   familiar with the Federal Rules of Evidence. Plaintiff’s lack of legal education is not an

 7   exceptional circumstance that warrants appointment of counsel.

 8            In this action, plaintiff alleges that defendants provided inadequate medical care in

 9   violation of the Eighth Amendment and state law. The legal issues in this action are not

10   particularly complex. Plaintiff has competently represented himself in this action. For these

11   reasons, the undersigned finds that plaintiff has failed to meet his burden of demonstrating

12   exceptional circumstances warranting the appointment of counsel at this time.

13            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

14   counsel (ECF No. 113) is denied without prejudice.

15   Dated: August 20, 2019

16

17

18
     bruc0960.31
19

20
21

22

23

24

25

26
27

28
                                                        2
